Exhibit 10.2

 

July 11, 2019

 

Tamara Joseph

210 Pleasant St

Arlington, MA  02476

 

 

Re:Employment Terms

Dear Tamara:

Millendo Therapeutics US, Inc. (the “Company”) is pleased to offer you
employment in the position of General Counsel of the Company pursuant to the
terms of this letter (the “Agreement”).  Subject to your execution of this
Agreement, the terms herein will be effective as of August 19, 2019 (the
“Effective Date”).

1.Duties and Responsibilities.  As the General Counsel, you will have the duties
and responsibilities set forth in the job description for such position, and
such other duties as may be assigned to you.  It is anticipated that such duties
will include your providing services to Millendo Therapeutics, Inc. (the
“Parent”) as Parent’s General Counsel, without further or additional
compensation or benefits other than as set forth in this Agreement.  Upon
appointment by the Board of Directors of Parent, you will also serve as the
corporate secretary of Parent.  You will report to the President and Chief
Executive Officer.

2.Location.  Your primary location for work will be at the Company’s offices in
Lexington, Massachusetts.  In addition, you will be expected to work at the
Company’s offices in Ann Arbor, Michigan (the “Ann Arbor Office”) at such times
as may be requested by the President and Chief Executive Officer. In accordance
with Section 3(c), the Company will pay for all reasonable travel expenses
incurred in travelling to and from the Ann Arbor Office, to such extent such
expenses were incurred in accordance with the Company’s travel policy including
reasonable lodging, coach class air fare, ground transportation and parking
(less required withholding and/or deductions required by the applicable law, if
any). 

3.Compensation.

a.Base Salary.  Starting on the Effective Date, your annual base salary rate
will be $360,000, less payroll deductions and all required withholdings and
subject to review and adjustment by the Company in its sole discretion (“Base
Salary”).  You will be paid in accordance with the Company’s standard payroll
practices, currently semi-monthly. Because your position is classified as
exempt, you will not be eligible for overtime premiums.

b.Bonus.  You will be eligible to earn an annual performance bonus targeted at
40% (the “Target Amount”) of your base salary received in the most recently
completed fiscal year beginning with the fiscal year ending on December 31, 2019
(“Annual Bonus”). The Annual Bonus will be based upon the assessment by the
Parent’s Board of Directors (the “Board”), or any authorized committee thereof,
in its sole discretion, of both your performance and the Company’s
performance.  The Board, or any authorized committee thereof, may, in its sole
discretion, approve an Annual Bonus in an amount in excess of the Target
Amount.  The Annual Bonus, if any, will be subject to applicable payroll
deductions and withholdings.  Following the





 

close of each calendar year, the Company and the Board (or any authorized
committee thereof) will determine whether you have earned the Annual Bonus, and
the amount of any Annual Bonus. No amount of the Annual Bonus is guaranteed, and
you must be an employee in good standing on the Annual Bonus payment date to be
eligible to receive an Annual Bonus.  Your eligibility for an Annual Bonus is
subject to change in the discretion of the Company or the Board (or any
authorized committee thereof).

c.Expense Reimbursement.  The Company shall reimburse you for all customary and
appropriate business-related expenses actually incurred and documented in
accordance with Company policy, as in effect from time to time.  For the
avoidance of doubt, to the extent that any reimbursements payable to you are
subject to the provisions of Section 409A of the Code:  (a) any such
reimbursements will be paid no later than December 31 of the year following the
year in which the expense was incurred, (b) the amount of expenses reimbursed in
one year will not affect the amount eligible for reimbursement in any subsequent
year, and (c) the right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

4.Benefits.  You will be eligible to participate on the same basis as similarly
situated employees in the Company’s benefit plans in effect from time to time
during your employment.  All matters of eligibility for coverage or benefits
under any benefit plan shall be determined in accordance with the provisions of
such plan.  The Company reserves the right to change, alter or terminate any
benefit plan in its sole discretion.    

5.Stock Option. As a material inducement to your agreement to join the Company,
the Company intends to cause to be granted to you, subject to approval by the
Board or an authorized delegate thereof, a stock option to purchase 130,000
shares of common stock of Parent at fair market value as determined by the Board
or an authorized delegate thereof as of the date of grant (the “Option”).  The
Option will be subject to the terms and conditions of the Company’s 2019 Equity
Incentive Plan (also referred to as the “Stock Plan”) and the applicable option
agreement between you and the Company entered into pursuant to the Stock
Plan.  Unless specifically modified by the Board or an authorized delegate
thereof, your option agreement will include a four-year vesting schedule under
which 25 percent of your shares will vest after twelve months of employment,
with the remaining shares vesting monthly thereafter, until either your Option
is fully vested or your service to the Company ends, whichever occurs first.
Such vesting shall be subject to the terms of the Stock Plan and your option
agreement. The Option is intended to qualify as an “inducement grant” under the
rules of the Nasdaq Stock Market and will not qualify as an incentive stock
option. 

6.Company Policies.  As a Company employee, you shall abide by all Company
policies and procedures and all applicable policies and procedures of Parent as
they may be interpreted, adopted, revised or deleted from time to time in the
Company’s and Parent’s sole discretion. 

7.Employee Confidential Information, Inventions, Non-Solicitation and
Non-Competition Agreement. As a condition of continued employment and the
increased benefits provided herein, you must sign and comply with the enclosed
Employee Confidential Information, Inventions, Non-Solicitation and
Non-Competition Agreement (the “CIIA”) which prohibits unauthorized use or
disclosure of the Company’s and the Parent’s and their affiliates’ respective
proprietary information, and prohibits certain solicitations and competitive
activities, among other obligations.  The CIAA will be effective in 10 business
days.  You have the right to consult with





 

counsel prior to signing the CIIA.  The CIIA contains provisions that are
intended by the parties to survive and do survive termination of this Agreement.

8.At-Will Employment.  Your employment relationship with the Company continues
to be at-will.  You may terminate your employment with the Company at any time
and for any reason whatsoever simply by notifying the Company.  Likewise, the
Company may terminate your employment at any time, with or without cause or
advance notice, subject to Sections 9, 10 and 11.  Your employment at-will
status can only be modified in a written agreement signed by you and by an
authorized officer of the Company.

9.Termination Without Cause or for Good Reason Absent a Change in Control.

a.If the Company terminates your employment, at any time except during the
Change in Control Period (as defined below), without “Cause” (as defined below)
or you resign for “Good Reason” (as defined below) then you shall be entitled to
receive the Accrued Obligations (defined below).  Subject to your full
compliance with this Section and Section 9(b) and provided that such termination
constitutes a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), if you timely execute a Separation Agreement that
includes a general release of claims in favor of the Company and the Parent, in
the form presented by the Company (the “Release”), and allow it to become
effective in accordance with Section 9(b) (the date that the Release becomes
effective and may no longer be revoked by you is referred to as the “Release
Effective Date”), then the Company will provide you with the following
“Severance Benefits:”

i.The Company will pay you an amount equal to twelve (12) months of your then
current Base Salary, less applicable withholdings and deductions, paid in
twenty-four (24) equal installments beginning on the Company’s first regularly
scheduled payroll date which occurs at least five (5) business days following
the Release Effective Date, with the remaining twenty-three (23)  installments
occurring on the Company’s regularly scheduled payroll dates thereafter.

ii.If you timely elect continued coverage under COBRA for yourself and your
covered dependents under the Company’s group health plans following such
termination, then the Company shall pay 100% of the COBRA premiums necessary to
continue your and your covered dependents’ health insurance coverage in effect
for yourself (and your covered dependents) on the termination date until the
earliest of: (i) twelve (12) months following the termination date; (ii) the
date when you become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment; or (iii) the date
you cease to be eligible for COBRA continuation coverage for any reason,
including plan termination (such period from the termination date through the
earlier of (i)-(iii), (the “COBRA Payment Period”).  Notwithstanding the
foregoing, if at any time the Company determines that its payment of COBRA
premiums on your behalf would result in a violation of applicable law
(including, but not limited to, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of paying COBRA premiums pursuant to this Section, the Company shall pay
you on the last day of each remaining month of the COBRA Payment Period, a fully
taxable cash payment equal to the COBRA premium for such month, subject to
applicable tax withholding, for the remainder of the COBRA Payment
Period.  Nothing in this Agreement shall deprive you of your rights under COBRA
or ERISA for benefits under plans and policies arising under your employment by
the Company.







 

b.You shall not receive the Severance Benefits (pursuant to Section 9(a)) or
Change in Control Severance Benefits (pursuant to and as defined in Section
10(a)) unless you execute the Release within the consideration period specified
therein, which shall in no event be more than 60 days following your Separation
from Service, and until the Release becomes effective and can no longer be
revoked by you under its terms.  Your ability to receive the Severance Benefits
or Change in Control Severance Benefits is further conditioned upon
you:  returning all Company property and any Parent property; complying with
your post-termination obligations under this letter and the CIIA; and complying
with the Release including without limitation any non-disparagement and
confidentiality provisions contained therein.  For the avoidance of doubt, you
will only be eligible to receive, at most, either the Severance Benefits or the
Change in Control Severance Benefits, but under no circumstance will you be
eligible to receive both Severance Benefits and Change in Control Severance
Benefits.

c.The Severance Benefits (provided to you pursuant to Section 9(a)) or Change in
Control Severance Benefits (provided to you pursuant to Section 10(a)) are in
lieu of, and not in addition to, any benefits to which you may otherwise be
entitled under any Company and any Parent severance plan, policy or program.

d.The damages caused by your termination of employment without Cause would be
difficult to ascertain; therefore, the Severance Benefits or Change in Control
Severance Benefits for which you are eligible in exchange for the Release are
agreed to by the parties as liquidated damages, to serve as full compensation,
and not a penalty.

e.“Cause” shall mean the Company (or its designee) has determined in its sole
discretion that you have engaged in any of the following: (i) a material breach
of any covenant or condition under this Agreement or any other agreement between
the parties; (ii) any act constituting dishonesty, fraud, immoral or
disreputable conduct; (iii) any conduct which constitutes a felony under
applicable law; (iv) material violation of any Company policy or any applicable
Parent policy or any act of misconduct; (v) refusal to follow or implement a
clear and reasonable directive of Company or, if applicable, Parent; (vi)
negligence or incompetence in the performance of your duties or failure to
perform such duties in a manner satisfactory to the Company after the expiration
of ten (10) days without cure after written notice of such failure; or (vii)
breach of fiduciary duty.

f.For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following events without your consent: (i) a material reduction in your
Base Salary of at least 10%; (ii) a material reduction in your duties, authority
and responsibilities relative to your duties, authority, and responsibilities in
effect immediately prior to such reduction, provided, however, that the
acquisition of the Company and subsequent conversion of the Company to a
division or unit of the acquiring company will not by itself result in a
diminution of your position; or (iii) the relocation of your principal place of
employment, without your consent, in a manner that lengthens your one-way
commute distance by fifty (50) or more miles from your then-current principal
place of employment immediately prior to such relocation; provided, however,
that, any such termination by you shall only be deemed for Good Reason pursuant
to this definition if: (1) you give the Company written notice of your intent to
terminate for Good Reason within thirty (30) days following the first occurrence
of the condition(s) that you believe constitute(s) Good Reason, which notice
shall describe such condition(s); (2) the Company fails to remedy such
condition(s) within thirty (30) days following receipt of the written notice
(the “Cure Period”); (3) the Company has not, prior to receiving such notice
from you, already informed you that your employment with the Company is being
terminated and (4) you voluntarily terminate your employment within thirty (30)
days following the end of the Cure Period.







 

g.For purposes of this Agreement, “Accrued Obligations” are (i) your accrued but
unpaid salary through the date of termination, (ii) any unreimbursed business
expenses incurred by you payable in accordance with the Company’s standard
expense reimbursement policies, and (iii) benefits owed to you under any
qualified retirement plan or health and welfare benefit plan in which you were a
participant in accordance with applicable law and the provisions of such plan.

10.Termination Without Cause or for Good Reason Coincident with a Change in
Control. 

a.If you experience a “Termination Event,” which shall mean that your employment
by the Company is terminated by the Company or any successor entity without
Cause (not including termination by virtue of death or Disability (as defined
below)) or by you for Good Reason in either case within twelve (12) months
following or three (3) months prior to the effective date of a “Change in
Control” (as defined in Section 10(b) below) (such time period referred to
herein as the “Change in Control Period”), provided that such Termination Event
constitutes a Separation from Service, then in addition to providing you with
the Accrued Obligations and subject to your compliance with Sections 9(a) and
9(b), the Company will provide you with the following “Change in Control
Severance Benefits:”

i.The Company will pay you an amount equal to twelve (12) months of your then
current Base Salary, less applicable withholdings and deductions, paid in
twenty-four (24) equal installments beginning on the Company’s first regularly
scheduled payroll date which occurs at least five (5) business days following
the Release Effective Date, with the remaining twenty-three (23)  installments
occurring on the Company’s regularly scheduled payroll dates thereafter;  

ii.If you timely elect continued coverage under COBRA for yourself and your
covered dependents under the Company’s group health plans following such
termination, then the Company shall pay 100% of the COBRA premiums necessary to
continue your and your covered dependents’ health insurance coverage in effect
for yourself (and your covered dependents) on the termination date until the
earliest of: (i) twelve (12) months following the termination date; (ii) the
date when you become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment; or (iii) the date
you cease to be eligible for COBRA continuation coverage for any reason,
including plan termination (such period from the termination date through the
earlier of (i)-(iii), (the “COBRA Payment Period”).  Notwithstanding the
foregoing, if at any time the Company determines that its payment of COBRA
premiums on your behalf would result in a violation of applicable law
(including, but not limited to, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of paying COBRA premiums pursuant to this Section, the Company shall pay
you on the last day of each remaining month of the COBRA Payment Period, a fully
taxable cash payment equal to the COBRA premium for such month, subject to
applicable tax withholding, for the remainder of the COBRA Payment
Period.  Nothing in this Agreement shall deprive you of your rights under COBRA
or ERISA for benefits under plans and policies arising under your employment by
the Company;  

iii.The Company will pay an additional amount equivalent to twelve (12) months
of your Annual Bonus, which is calculated using the full Target Amount as
defined in Section 3(b) and multiplied by 1.0, for the performance year in which
your termination occurs.  This amount will be payable subject to standard
federal and state payroll withholding requirements and will be paid when bonuses
for that year are paid to similarly situated employees; 







 

iv.Notwithstanding anything to the contrary set forth in any applicable equity
incentive plans or award agreements, and provided the applicable stock option or
other equity award is assumed or continued by the successor or acquiror entity
in such Change in Control or such stock option or other equity award is
substituted for a similar award of the successor or acquiror entity,
then effective as of the later of the effective date of the Change in Control or
the date of the Termination Event, the vesting and exercisability of (i) the
Existing Options subject to acceleration of vesting upon a Change in Control, as
stated on Exhibit A, and (ii) all equity awards granted after the date of this
Agreement that are subject to a time-based vesting schedule, shall accelerate
such that all such shares become immediately vested and exercisable by you.  The
applicable Existing Options and all applicable equity awards granted after the
date of this Agreement shall remain outstanding following the Termination Event
if and to the extent necessary to give effect to this Section 10(a)(iv), subject
to the original maximum term of the award (without regard to your termination).

b.“Change in Control” means the occurrence of any of the following events: (i)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3
of the Securities Exchange Act of 1934), directly or indirectly, of securities
of the Parent representing 50% or more of the total voting power represented by
the Parent’s then outstanding voting securities; (ii) the consummation of the
sale or disposition by the Parent of all or substantially all of the Parent’s
assets; or (iii) the consummation of a merger or consolidation of the Parent
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Parent outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
50% of the total voting power represented by the voting securities of the Parent
or such surviving entity or its parent outstanding immediately after such merger
or consolidation.

11.Other Terminations.

a.For all other types of terminations, including a resignation by you not for
Good Reason, a termination for Cause, or a termination on account of your death
or Disability, you will not be eligible to receive the Severance Benefits or
Change in Control Severance Benefits and the Company will be required only to
provide the Accrued Obligations. 

b.Anything in this letter to the contrary notwithstanding, in the event the
Company’s business is discontinued because rendered impracticable by substantial
financial losses, lack of funding, legal decisions, administrative rulings,
declaration of war, dissolution, national or local economic depression or crisis
or any reasons beyond the control of the Company, then your employment shall
terminate as of the day the Company determines to cease operations.  In the
event your employment is terminated pursuant to this Section 11(b), you will not
receive the Severance Benefits, the Change in Control Severance Benefits, or any
other severance compensation or benefit, except that, pursuant to the Company’s
standard payroll policies, the Company shall provide the Accrued Obligations.

c.For purposes of this Agreement, termination by the Company based on
“Disability” shall mean termination because you are unable due to a physical or
mental condition to perform the essential functions of your position with or
without reasonable accommodation for six (6) months in the aggregate during any
twelve (12) month period or based on the written certification by two licensed
physicians of the likely continuation of such condition for such period.  This
definition shall be interpreted and applied consistent with the Americans with
Disabilities Act, the Family and Medical Leave Act, and other applicable law.







 

12.Section 409A.

a.Notwithstanding anything to the contrary herein, the following provisions
apply to the extent severance benefits provided herein are subject to Section
409A of the Internal Revenue Code (the “Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively “Section
409A”).  Severance benefits shall not commence until you have a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definition thereunder, a “separation from
service”).   Each installment of severance benefits is a separate “payment” for
purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the severance benefits
are intended to satisfy the exemptions from application of Section 409A provided
under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9).  However, if such exemptions are not available and you are, upon
separation from service, a “specified employee” for purposes of Section 409A,
then, solely to the extent necessary to avoid adverse personal tax consequences
under Section 409A, the timing of the severance benefits payments shall be
delayed until the earlier of (i) six (6) months and one day after your
separation from service, or (ii) your death.  The parties acknowledge that the
exemptions from application of Section 409A to severance benefits are fact
specific, and any later amendment of this Agreement to alter the timing, amount
or conditions that will trigger payment of severance benefits may preclude the
ability of severance benefits provided under this Agreement to qualify for an
exemption.

b.It is intended that this Agreement shall comply with the requirements of
Section 409A, and any ambiguity contained herein shall be interpreted in such
manner so as to avoid adverse personal tax consequences under Section 409A.
Notwithstanding the foregoing, the Company shall in no event be obligated to
indemnify you for any taxes or interest that may be assessed by the Internal
Revenue Service pursuant to Section 409A of the Code to payments made pursuant
to this Agreement.

13.Section 280G; Limitations on Payment.

a.If any payment or benefit you will or may receive from the Company or
otherwise under Section 10 of this Agreement (a “280G Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then any such 280G Payment provided
pursuant to this Agreement (a “Payment”) shall be equal to the Reduced
Amount.  The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment (after reduction) being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount (i.e., the amount determined by clause
(x) or by clause (y)), after taking into account all applicable federal, state
and local employment taxes, income taxes, and the Excise Tax (all computed at
the highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax.  If a reduction in a Payment is
required pursuant to the preceding sentence and the Reduced Amount is determined
pursuant to clause (x) of the preceding sentence, the reduction shall occur in
the manner (the “Reduction Method”) that results in the greatest economic
benefit for you.  If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata (the “Pro Rata
Reduction Method”).

b.Notwithstanding any provision of Section 13(a) to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment





 

being subject to taxes pursuant to Section 409A that would not otherwise be
subject to taxes pursuant to Section 409A, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, shall be modified so as to avoid
the imposition of taxes pursuant to Section 409A as follows: (A) as a first
priority, the modification shall preserve to the greatest extent possible, the
greatest economic benefit for you as determined on an after-tax basis; (B) as a
second priority, Payments that are contingent on future events (e.g., being
terminated without Cause), shall be reduced (or eliminated) before Payments that
are not contingent on future events; and (C) as a third priority, Payments that
are “deferred compensation” within the meaning of Section 409A shall be reduced
(or eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.

c.Unless you and the Company agree on an alternative accounting firm or law
firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the change in control
transaction shall perform the foregoing calculations.  If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the change in control transaction, the Company shall
appoint a nationally recognized accounting or law firm to make the
determinations required by this Section 13.  The Company shall bear all expenses
with respect to the determinations by such accounting or law firm required to be
made hereunder.

d.If you receive a Payment for which the Reduced Amount was determined pursuant
to clause (x) of Section 13(a) and the Internal Revenue Service determines
thereafter that some portion of the Payment is subject to the Excise Tax, you
agree to promptly return to the Company a sufficient amount of the Payment
(after reduction pursuant to clause (x) of Section 13(a)) so that no portion of
the remaining Payment is subject to the Excise Tax.  For the avoidance of doubt,
if the Reduced Amount was determined pursuant to clause (y) of Section 13(a),
you shall have no obligation to return any portion of the Payment pursuant to
the preceding sentence.

14.Obligations to Prior Employers.  In your work for the Company and in the
context of providing services to the Parent, you will be expected not to use or
disclose any confidential information, including trade secrets, of any former
employer or other person to whom you have an obligation of
confidentiality.  Rather, you will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company or the Parent.  You agree that you will not bring onto Company or Parent
premises any unpublished documents or property belonging to any former employer
or other person to whom you have an obligation of confidentiality.  You
specifically warrant that you are not subject to an employment agreement or
restrictive covenant preventing full performance of your duties under this
Agreement.  You also agree to honor all obligations to former employers during
your employment with the Company and in the context of providing services to the
Parent.

15.Outside Activities during Employment.  Except with the prior written consent
of the Board, including consent given to you prior to the signing of this
Agreement, you will not, while employed by the Company, undertake or engage in
any other employment, occupation or business enterprise that would interfere
with your responsibilities and the performance of your duties hereunder except
for (i) reasonable time devoted to volunteer services for or on behalf of such
religious, educational, non-profit and/or other charitable organization as you
may wish to serve, (ii) reasonable time devoted to activities in the non-profit
and business communities consistent with your duties; and (iii) such other
activities as may be specifically approved by the Board.  This restriction shall
not, however, preclude you (x) from owning less than one percent





 

(1%) of the total outstanding shares of a publicly traded company, or (y) from
employment or service in any capacity with Affiliates of the Company.  As used
in this Agreement, “Affiliates” means an entity under common management or
control with the Company.

16.Complete Agreement.  This letter, together with your CIIA and all policies
and procedures of the Company and, as applicable, the Parent, forms the complete
and exclusive statement of your continued employment agreement with the
Company.  It supersedes any other representations or promises made to you by
anyone, whether oral or written, including the Prior Agreement.  You and the
Company and/or the Parent may have entered into agreements relating to your
equity in the Parent, which are not affected by this Agreement unless otherwise
stated herein.  If you and the Company have entered into a prior agreement
relating to proprietary information and inventions assignment, that agreement
shall be superseded prospectively only.  No term or provision of this Agreement
may be amended waived, released, discharged or modified except in writing,
signed by you and an authorized officer of the Company, except that the Company
may, in its sole discretion, adjust salaries, incentive compensation, stock
plans, benefits, job titles, locations, duties, responsibilities, and reporting
relationships.

17.Successors and Assigns.  This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and
assigns.  The Company may assign this Agreement and its rights and obligations
hereunder in whole or in part, to the Parent and to any company or other entity
(including an affiliated entity) with or into which the Company may hereafter
merge or consolidate, or who becomes a successor, or to which the Company may
transfer all or substantially all of its assets, and, in consideration of your
employment or continued employment hereunder, you hereby consent to any such
assignment.  You may not assign or transfer this Agreement or any rights or
obligations hereunder, other than to your estate upon your death.

18.Resolution of Disputes.  The parties recognize that litigation in federal or
state courts or before federal or state administrative agencies of disputes
arising out of your employment with the Company or out of this Agreement, or
your termination of employment or termination of this Agreement, may not be in
the best interests of either you or the Company, and may result in unnecessary
costs, delays, complexities, and uncertainty.  The parties agree that any
dispute between the parties arising out of or relating to the negotiation,
execution, performance or termination of this Agreement or your employment,
including, but not limited to, any claim arising out of this Agreement, claims
under Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1967, the Americans
with Disabilities Act of 1990, Section 1981 of the Civil Rights Act of 1966, as
amended, the Family Medical Leave Act, the Employee Retirement Income Security
Act, and any similar federal, state or local law, statute, regulation, or any
common law doctrine, whether that dispute arises during or after employment,
shall be settled by binding arbitration conducted before a single arbitrator by
JAMS, Inc. (“JAMS”) or its successor, under the then applicable JAMS rules;
provided, however, that this dispute resolution provision shall not apply to any
separate agreements between the parties that do not themselves specify
arbitration as an exclusive remedy.  The location for the arbitration shall be
in the Ann Arbor/Detroit, Michigan area.  Any award made by such arbitrator
shall be final, binding and conclusive on the parties for all purposes, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.  The arbitrators’ fees and expenses and all
administrative fees and expenses associated with the filing of the arbitration
shall be borne by the Company; provided, however, that at your option, you may
voluntarily pay up to one-half the costs and fees.  The parties acknowledge and
agree that their obligations to arbitrate under this Section survive the





 

termination of this Agreement and continue after the termination of the
employment relationship between you and the Company. The parties each further
agree that the arbitration provisions of this Agreement shall provide each party
with its exclusive remedy, and each party expressly waives any right it might
have to seek redress in any other forum, except as otherwise expressly provided
in this Agreement.  By electing arbitration as the means for final settlement of
all claims, the parties hereby waive their respective rights to, and agree not
to, sue each other in any action in a federal, state or local court with respect
to such claims, but may seek to enforce in court an arbitration award rendered
pursuant to this Agreement.  The parties specifically agree to waive their
respective rights to a trial by jury, and further agree that no demand, request
or motion will be made for trial by jury.  In addition, all claims, disputes, or
causes of action under this Section, whether by you or the Company, must be
brought in an individual capacity, and shall not be brought as a plaintiff (or
claimant) or class member in any purported class or representative proceeding,
nor joined or consolidated with the claims of any other person or entity.  The
arbitrator may not consolidate the claims of more than one person or entity, and
may not preside over any form of representative or class proceeding.  To the
extent that the preceding sentences regarding class claims or proceedings are
found to violate applicable law or are otherwise found unenforceable, any
claim(s) alleged or brought on behalf of a class shall proceed in a court of law
rather than by arbitration.

Please sign and date this letter, and the enclosed CIIA, and return them to me
by July 15, 2019 if you wish to accept employment at the Company under the terms
described above. 

We look forward to the opportunity to work with you.

Sincerely,

 

/s/ Julia C. Owens

Name: Julia C. Owens, Ph. D.

Title: President and Chief Executive Officer

 

Agreed and Accepted:

 

 

/s/ Tamara Joseph

Tamara Joseph

Date:  July 16, 2019

 

 

Attachment:  Employee Confidential Information, Inventions, Non-Solicitation and
Non-Competition Agreement



